PER CURIAM.
This cause was initially considered by this court when Charles E. Todd, Jr., petitioned for writ of certiorari to have reviewed a decision of the Palm Beach County School Board terminating his employment with the Palm Beach County School system. Todd v. Carroll, 347 So.2d 618 (Fla. 4th DCA, opinion filed February 25, 1977). At that time we determined that it was not clear whether a majority of the school board members had actually found Todd guilty of the acts with which he was charged. We remanded the cause to the School Board so that the members individually could make written findings as to whether Todd was guilty of any of the specific acts of immorality or misconduct with which he was charged.
We have now received affidavits from each member of the Palm Beach County School Board as that Board was constituted when Todd was discharged from his position. While a majority of the members do not find Todd guilty of every act with which he was charged, five of the six members do find him guilty of making improper advances toward female students. This is one of the specific acts of misconduct in office with which he is charged, and is sufficient to support the Board’s termination of Todd’s employment.
The petition for writ of certiorari is denied.
ALDERMAN and ANSTEAD, JJ., concur.
DAUKSCH, J., dissents with opinion.